NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 10/14/2021  has been entered.  Claims 4-6 have been cancelled. Claims 8-11 are newly added.  Claims 1-3, 7-11 remain pending in the application. Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 04/14/2021.
Allowable Subject Matter
Claims 1-3, 7-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 & 8, the closest prior art fails to teach or make obvious in combination with other claimed limitations, a system for controlling output of a fogging array positioned upstream of a combustion turbine, the system comprising a controller configured to execute instructions for determining a leakage condition, the instruction comprising steps to: actuate a plurality of control valves into a plurality of configurations in which at least one control valve of the plurality of control valves is in an open position for each of the plurality of configurations, each of the plurality of control valves controlling Page 2 of 10Patent Application No. 16/785,906Attorney Docket No. ZP262-20019Response to 04/14/2021 Office Actionliquid throughput to one or more corresponding nozzles of the fogging array, for each of the plurality of configurations, compare an actual pressure value, for the liquid in a conduit between the variable output pump and the fogging array, to an anticipated pressure value, and determine the presence 
	The closest prior art includes Wagner (US 2008/0250769), which teaches a fogging array for a combustion turbine, including a controller that controls the fogging array variable output pump based on weather sensor data and target humidity values, and also determines leakage conditions.  However, Wagner fails to teach or suggest the determination of a leakage condition is carried out by actuating a plurality of control valves into a plurality of configurations, discovering an actual pressure value in a conduit between the pump and fogging array, comparing the actual pressure to an anticipated target pressure value, and determining the presence of the leakage condition in a particular control valve.
Claims 2, 3, 7, 9-11 are allowable for the same reasons as claims 1 & 8, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALAIN CHAU/Primary Examiner, Art Unit 3741